 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 25, 2013, (the “Effective Date”) by and between SCG Financial Merger I
Corp., a Delaware corporation (together with any successor thereto, the
“Company”), and Garry K. McGuire (the “Executive”).
 
RECITALS:
 
A.                           Executive and RMG Networks, Inc. have previously
entered into that certain Employment Agreement dated June 14, 2012 (together
with each other agreement between RMG Networks, Inc. and/or its affiliates and
Executive relating to employment or compensation matters entered into prior to
the date hereof, the “Prior Agreements”).
 
B.                            Executive and the Company desire that this
agreement shall replace and supersede in their entirety each of the Prior
Agreements, and in furtherance thereof the Executive and the Company have
executed the Waiver and Release in the form attached hereto as Exhibit A (the
“Waiver and Release”).
 
The Company and Executive, intending to be legally bound, hereby incorporate the
Recitals set forth above and agree as follows:
 
1.             Representations and Warranties.  Executive represents and
warrants to the Company that (a) Executive is not bound by any restrictive
covenants and has no prior or other obligations or commitments of any kind
(written, oral or otherwise) that would in any way prevent, restrict, hinder or
interfere with Executive’s acceptance of employment with the Company or the
performance of all duties and responsibilities hereunder to the fullest extent
of Executive’s ability and knowledge (other than as specifically set forth in
the Prior Agreements); and (b) Executive has full power and capacity to execute
and deliver, and to perform all of Executive’s obligations under, this
Agreement.
 
2.             Term.  Unless otherwise terminated as provided herein, the term
of employment pursuant to this Agreement will be for a period of three years,
commencing on the Effective Date and expiring on the third anniversary of the
Effective Date (the “Term”); provided that Executive’s employment pursuant to
this Agreement may be extended upon the mutual agreement of Executive and the
Company and to the extent extended, the Term will include all such extension
periods.
 
3.             Duties.  Executive will hold the office of Chief Executive
Officer (“CEO”) of the Company and, while holding the office of CEO, will become
and remain a member of the Company’s board of directors (the
“Board”).  Executive will have such duties and responsibilities as may be
assigned, from time to time, by and subject to the direction and supervision of,
and shall report to, the Company’s Executive Chairman or if there is no
Executive Chairman, the Board, including, in Executive’s capacity as CEO , such
duties and responsibilities to affiliates of the Company as may be assigned,
from time to time, by and subject to the direction and supervision of the
Company’s Executive Chairman or if there is no Executive Chairman, the
Board.  During the Term, and excluding any periods of vacation or personal leave
to which Executive is entitled, (i) Executive will render Executive’s services
on an exclusive basis to the Company, primarily at the Company’s facility in and
around Dallas, Texas, (ii) Executive will apply on a full-time basis all of
Executive’s skill and experience to the performance of Executive’s duties, and
(iii) Executive may have no other employment and, without the prior written
consent of the Company, no outside business activities (provided that the
management of Executive’s personal or family assets and affairs and Executive’s
time spent on charitable activities will not be deemed outside activities so
long as such activities do not significantly interfere with Executive’s
performance of duties under this Agreement).  The Company acknowledges and
approves of Executive’s current outside business activities which Executive
shall continue to be involved with, which are summarized on Exhibit C
attached.  Executive will perform Executive’s duties under this Agreement with
fidelity and loyalty to the Company, to the best of Executive’s ability,
experience and talent in a diligent, trustworthy, businesslike and efficient
manner consistent with Executive’s duties and responsibilities and in accord
with best practices within the Company’s industry.  So long as they are not
inconsistent with the terms of this Agreement, Executive shall also comply with
all policies, rules and regulations of the Company as well as all directives and
instructions from the Company’s Executive Chairman or the Board.  The Company
shall have the right to purchase in Executive’s name a “key man” life insurance
policy naming the Company and any of its subsidiaries as the sole beneficiary
thereunder, and Executive agrees to cooperate with the Company’s procurement of
such policy, provided that any information provided to an insurance company or
broker shall not be provided to the Company without the prior written
authorization of Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Compensation.  In exchange for services rendered by Executive
hereunder, the Company will provide Executive with the following compensation
and benefits during Executive’s employment under this Agreement:
 
(a)           Compensation.  During the Term, the Company will pay Executive an
initial base salary (the “Base Salary”) of $450,000 per annum for the first year
of this Agreement in accordance with the general payroll practices of the
Company in effect from time to time. Executive’s compensation under this
Agreement will be subject to such withholding as may be required by law.  Any
increases to Executive’s Base Salary in subsequent years under the Agreement
shall be evaluated annually by the Board.
 
(b)           Bonus.  In accordance with the Company’s budget established each
fiscal year during the Term, the Board shall set an amount of EBITDA of the
Company as the target EBITDA (the “Target EBITDA”) for such fiscal year for
purposes of determining the annual bonus payable to Executive and shall give
Executive written notice of such Target EBITDA.  Based on the books and records
of the Company, the Board shall, in good faith, determine the amount of the
actual EBITDA of the Company for each fiscal year (the “Actual EBITDA”).  For
any fiscal year during the Term, the “Earned EBITDA Percentage” shall be equal
to the result (expressed as a percentage) of (i) Actual EBITDA for such fiscal
year divided by (ii) the Target EBITDA for such fiscal year.  If the Earned
EBITDA Percentage is:
 
1.      less than or equal to 80%, the Executive shall not receive an annual
bonus for such fiscal year;
 
2.      greater than 80% but less than 100%, the Executive shall receive a
prorated annual bonus amount between 0% and 99.9% of $400,000, such prorated
amount to be calculated as follows: (A) the Earned EBITDA Percentage for such
fiscal year minus (B) 0.8 multiplied by (C) 10 and multiplied by (D) $400,000
(i.e. ((Earned EBITDA Percentage-0.8)×10)×$400,000);
 
3.      equal to 100% of the Target EBITDA, the Executive shall receive an
annual bonus amount equal to $400,000;
 
4.      greater than 100% but less than 120%, the Executive shall receive (A)
$400,000 plus (B) a prorated incremental annual bonus amount between 0% and
99.9% of $80,000, such prorated incremental amount to be calculated as follows:
(A) the Earned EBITDA Percentage for such fiscal year minus (B) 1.0 multiplied
by (C) 10 and multiplied by (D) $80,000 (i.e. ((Earned EBITDA
Percentage-1.0)×10)×$80,000); or
 
 
2

--------------------------------------------------------------------------------

 
 
5.      equal to or greater than 120%, the Executive shall receive an annual
bonus amount equal to $480,000.
 
The annual bonus (or, as provided by this Agreement, a pro rata portion
thereof), if any, for each fiscal year during the Term shall be calculated on a
quarterly basis based upon the Earned EBITDA Percentage achieved through the end
of such fiscal quarter and pro-rated for that portion of the fiscal year and
paid to Executive, less any prior bonus payments made for the fiscal year, no
later than the end of the month following the fiscal quarter, except the fourth
quarter payment, if any, shall be made on a date chosen by the Board, which date
shall be on or prior to March 15th of the following fiscal year (the “Bonus
Payment Date”), so long as Executive is employed by the Company on the last day
of such fiscal year. The annual bonus for the last year of the Term shall be
paid even if the Executive is not employed on March 15th of the following fiscal
year of the Term. The Board, acting in its good faith judgment, shall make
appropriate adjustments to the Target EBITDA to account for acquisitions or
dispositions occurring during any fiscal year.  In the event the Executive
receives bonus payments that exceed those which are due under this section for
the fiscal year, the Executive hereby agrees that he will repay the Company such
excess bonus amount, or the Company may retain or forfeit other compensation,
payments or awards due Executive until such excess bonus payments are recovered,
provided that such repayment shall not be required in the event of a termination
without Cause or a termination for Good Reason.
 
(c)           Benefits.  During the Term, Executive and Executive’s eligible
dependents will be offered the opportunity to participate in such medical and
other employee benefit plans for which they are eligible as may be established
from time to time by the Board for other employees of the Company or the
subsidiaries of the Company and for other executive employees of the Company or
the subsidiaries of the Company, and at rates and terms that are not more
expensive to Executive than those extended to other such employees. In no event
shall Executive be eligible to participate in any severance plan or program of
the Company or its subsidiaries, except as set forth in Section 6 of this
Agreement.
 
(d)           Vacation.  During the Term, Executive will be entitled to four (4)
weeks of paid vacation per calendar year in accordance with the Company’s policy
in effect from time to time.  Paid vacation to which Executive is entitled in
any calendar year may not be carried forward to any subsequent calendar year and
no compensation shall be payable in lieu thereof.  Vacation days will be taken
at such times and dates at the discretion of the Executive and as will not
significantly interfere with Executive’s duties and responsibilities to the
Company.
 
(e)           Expense Reimbursement.  During the Term the Company will reimburse
Executive for all reasonable and necessary out-of-pocket business and travel
expenses incurred by Executive in the performance of the duties and
responsibilities hereunder, subject to written policies and procedures for
expense verification and documentation that the Company or the Board may adopt
from time to time. The Company shall reimburse Executive for documented,
reasonable attorney’s fees for the negotiation of this Agreement when it becomes
effective, in an amount up to $5,000 total.
 
(f)           Equity Incentive Plan.  The Company shall use its reasonable best
efforts to establish an equity incentive plan as promptly as reasonably
practicable following the Effective Date and to obtain shareholder approval in
connection therewith.  The Company shall provide Executive with the opportunity
to participate in such plan, in a manner determined by the board or committee
thereof administering such plan.
 
5.             Termination.  Notwithstanding anything to the contrary in this
Agreement, Executive’s employment hereunder will terminate under any of the
following conditions:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           Death.  Executive’s employment under this Agreement and any
obligations hereunder will terminate automatically upon the date of Executive’s
death.
 
(b)           Disability.  The Company will have the right to terminate this
Agreement if Executive becomes disabled.  For purposes of this Agreement,
“disabled” shall mean that the Executive suffers from a physical or mental
impairment that prevents Executive from performing the essential functions of
Executive’s position, as set forth in this Agreement, for (i) forty (40) days or
more (whether or not consecutive) in any twelve month period or (ii) a period of
thirty (30) consecutive days, in each case, as determined by a physician
satisfactory to both Executive and the Company (and, if they cannot agree, then
one to be selected and mutually accepted by their respective doctors).
 
(c)           Termination for Cause.  Executive’s employment hereunder may be
terminated by the Company upon the approval of the Board (excluding, for this
purpose, Executive, if applicable) at any time for Cause.  For purposes of this
Agreement, “Cause” for termination means the following:
 
(i)          Executive is convicted of or pleads guilty or nolo contendere to
any felony or any crime or offense involving acts of theft, fraud, embezzlement
or other misappropriation of funds, whether from the Company or otherwise;
 
(ii)         Executive’s commission of any act of moral turpitude that brings
the Company into public disrepute or disgrace or causes harm to the customer
relations, operations or business prospects of the Company;
 
(iii)        any material breach by Executive of Executive’s obligations under
this Agreement or any other written agreement with the Company or any of its
subsidiaries, which Executive fails to cure within thirty (30) days after
receipt of written notice of such breach;
 
(iv)        Executive’s breach of written policies or procedures of the Company
or any of its subsidiaries in each case that have been provided to Executive or
made available to him in either physical or electronic format which causes, or
could reasonably be expected to cause, material harm to the Company or its
subsidiaries which Executive fails to cure within thirty (30) days of receipt of
written notice of such event;
 
(v)         any intentional misrepresentation at any time by Executive to the
Company or any of its affiliates or the Board;
 
(vi)        to the extent consistent with the terms of this Agreement,
Executive’s willful failure or refusal to comply with the lawful instruction of
the Executive Chairman or the Board which Executive fails to cure within thirty
(30) days of receipt of written notice of such event; or
 
(vii)       Executive’s reporting to work under the influence of alcohol or
illegal drugs, or other alcohol or drug abuse that adversely affects the
performance of Executive’s duties or responsibilities.
 
(d)           Constructive Termination.  If any of the following events shall
have occurred, Executive shall be deemed to have been constructively terminated:
 
(i)          the Company’s material breach of this Agreement which remains
uncured following thirty (30) days prior written notice from Executive;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)         a reduction in Executive’s Base Salary; or
 
(iii)        a material diminution in Executive’s authority, duties, title,
position or responsibilities with the Company.
 
Notwithstanding the foregoing, no act or failure to act by the Company shall
give rise to “Constructive Termination” if cured within thirty (30) days of
written notice by the Executive to the Company received within thirty (30) days
of the discovery of the occurrence of such act or failure to act.  Further,
Executive must terminate Executive’s employment within thirty (30) days
following the expiration of the cure period for any act or failure to act that
remains uncured under this Section 5(d) in order to effect a termination for
Constructive Termination.
 
(e)           Termination After Notice.  Executive’s employment hereunder may be
terminated either by the Company without Cause or by the Executive, in which
event Executive will be entitled to receive Executive’s Base Salary for each day
following notice of such termination that Executive reports and is available for
work until the termination date and Executive’s annual bonus (or, as provided by
this Agreement, a pro rata portion thereof), if any, as provided in this
Agreement.  To the extent reasonably practicable, Executive will provide the
Company with at least thirty (30) days’ prior written notice of Executive’s
intent to terminate employment pursuant to this Section 5(e).  If Executive’s
employment is being terminated pursuant to any provision of Section 5(c) above,
Company shall provide Executive with notice of the section and the specific
reasons for such termination.  Notwithstanding the foregoing, the Company may
elect to provide Executive with compensation and benefits during any notice
period and request or direct Executive not to perform duties for Company during
such period.
 
6.             Payments Upon Termination.
 
(a)           Accrued Compensation.  Upon termination of Executive’s employment
hereunder (including due to expiration of the Term), the Company will be
obligated to pay and Executive will be entitled to receive the Base Salary that
has accrued for services performed until the date of termination and which has
not yet been paid.  In addition, (i) Executive will be entitled to any vested
benefits to which Executive is entitled under the terms of any applicable
benefit plan of the Company, and, to the extent applicable, short-term or
long-term disability plan or program with respect to any disability, and in all
events subject to the payment timing and other restrictions as may be set forth
in such plan or program, and (ii) to the extent permitted by applicable law and
the terms of the Company’s health insurance, long-term healthcare insurance and
life insurance plans, Executive and Executive’s family may (but will not be
required to) elect to continue to participate in the Company’s health insurance,
long-term healthcare insurance and life insurance plans, including any period
required pursuant to COBRA or other applicable law.
 
(b)           Without Cause or for Constructive Termination.  Upon termination
of Executive’s employment by the Company without Cause or for Constructive
Termination at any time during the Term, the Company will be obligated to pay
and Executive will be entitled to receive: (i) all of the amounts and benefits
described in Section 6(a); (ii) any Bonus received, and any additional amount
determined under and payable pursuant to Section 4(b), pro rated for the period
of the Company’s fiscal year during which Executive was employed by the Company;
(iii) subject to Section 6(g), Executive’s then base salary paid in accordance
with the Company’s ordinary payroll policies during the period beginning on the
date of Executive’s termination of employment and ending on the date that is the
later of:  (A) the end of the Term; and (B) twelve (12) months following the
date of Executive’s termination of employment (the “Severance Amount”); and (iv)
any unvested equity awards shall become fully vested as of the termination
date.  Further, Executive shall be entitled to reimbursement all reasonable and
necessary out-of-pocket business and travel expenses incurred during the Term by
Executive in the performance of the duties and responsibilities hereunder,
subject to written policies and procedures for expense verification and
documentation that the Company or the Board may adopt from time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Change in Control.  In the event of the:  (i) occurrence of a
Change in Control (as defined below); and (ii) termination of Executive’s
employment hereunder without Cause or for Constructive Termination at any time
during the twelve (12) months following such Change in Control, Executive shall
be paid, in addition to any other payments due hereunder, a lump-sum payment of
$850,000, subject to Section 6(g).  For purposes of this Section 6(c), "Change
in Control” means the occurrence of any of the following:
 
(i) any one person, or more than one person acting as a group, acquires
ownership of equity securities of the Company that, together with equity
securities held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the equity securities of the Company;
provided, however, that if any one person, or more than one person acting as a
group, is considered to own more than 50% of the total fair market value or
total voting power of the equity securities of the Company, the acquisition of
additional equity securities by the same person or persons will not be
considered a Change in Control under this Plan.  An increase in the percentage
of equity securities of the Company owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its
equity securities in exchange for property will be treated as an acquisition of
equity securities of the Company for purposes of this clause (i); or
 
(ii)  any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by the person or persons) all or substantially all of the
assets from the Company.
 
Notwithstanding anything to the contrary in this Agreement, any transaction in
which the ownership interest of Donald Wilson (“Wilson”), entities or trusts
owned or created on the behalf of Wilson for him or his beneficiaries, other
Wilson owned affiliates or DRW Commodities, LLC, in the Company is the only
equity interest in the Company to change hands shall not be treated as a Change
in Control under this Section 6(c).


 
(d)           Death; Disability.  Upon termination of Executive’s employment
upon the death of Executive pursuant to Section 5(a) or upon Executive’s
becoming disabled pursuant to Section 5(b), the Company will be obligated to
pay, and Executive will be entitled to receive (i) all of the amounts and vested
benefits described in Section 6(a) and (ii) any Bonus determined under, and
payable pursuant to, Section 4(b), pro rated for the period of the Company’s
fiscal year during which Executive was employed by the Company.  For purposes of
this Section 6(d), Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to the Company from time to time or, if Executive fails to give notice to
the Company of such a beneficiary, Executive’s estate.  Notwithstanding the
preceding sentence, the Company will have no duty, in any circumstances, to
attempt to open an estate on behalf of Executive, to determine whether any
beneficiary designated by Executive is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any person or entity purporting to act as Executive’s personal representative
(or the trustee of a trust established by Executive) is duly authorized to act
in that capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.
 
(e)           Expiration of Term or Other Termination.  Upon: (i) voluntary
termination of employment at any time during the Term by Executive for any
reason whatsoever or (ii) termination of employment by the Company for Cause,
the Company will have no further liability under or in connection with this
Agreement, except to provide all of the amounts and vested benefits described in
Section 6(a).
 
 
6

--------------------------------------------------------------------------------

 
 
(f)            Breach Post-Termination.  If (i) the Company has any obligation
pursuant to Section 6(a)-(d) to make payments or provide other benefits to
Executive following the last day of Executive’s employment by the Company, and
(ii) (A) Executive breaches the terms and conditions of the Release, Section 7
or Section 8 or (B) engages in conduct in violation of Section 9, in either case
(A) or (B) as reasonably determined by the Board in writing, then the Company
may, upon providing thirty (30) days prior written notice (and providing the
Executive the reasonable opportunity to cure such breach or violation during
such thirty (30) day period) in its discretion and without limiting any other
remedies that may be available to the Company, cease providing any such payments
or other benefits pursuant to Section 6(b).
 
(g)           Release.  Notwithstanding anything herein to the contrary,
payments of the Severance Amount are conditioned on Executive (or, in the event
of Executive’s death or disability, the estate of Executive or the authorized
legal representative, if any, of Executive, respectively) executing on or before
the twenty-first (21st) day following Executive’s Separation from Service (as
defined below), and not revoking, a release agreement of all claims against the
Company (the “Release”), in the form attached hereto as Exhibit B, and continued
compliance with the provisions of Section 7, Section 8 and Section 9.
 
7.             Ownership of Intellectual Property.  During the period of
Executive’s employment or service with the Company, to the extent that
Executive, alone or with others, develops, makes, conceives, contributes to or
reduces to practice, or has prior to the date hereof done any of the foregoing,
any intellectual property related to the duties of Executive hereunder or which
results in any way from Executive using the resources of the Company or any of
its affiliates, whether or not during working hours, such intellectual property
is and will be the sole and exclusive property of the Company.  The foregoing
provision shall not apply to any intellectual property that is not related to
the direct out of home advertising or digital signage industry of the Company
(the “Business”) and was developed for charitable or academic use and which was
not developed using resources of the Company or any of its affiliates or during
working hours.  To the extent any such intellectual property can be protected by
copyright, and is deemed in any way to fall within the definition of “work made
for hire” as such term is defined in 17 U.S.C. §101, such intellectual property
will be considered to have been produced under contract for the Company as a
work made for hire. In any event, and regardless of whether such intellectual
property is deemed to be a “work made for hire”, Executive will disclose any and
all such intellectual property to the Company and does hereby assign to the
Company any and all right, title and interest which Executive may have in and to
such intellectual property. Upon the Company’s request at any time and at their
expense, including any time after termination of Executive’s employment, to the
extent Executive can reasonably do so, Executive will execute and deliver to the
Company such other documents as the Company deems reasonably necessary to vest
in the Company the sole ownership of and exclusive worldwide rights in and to,
all of such intellectual property.
 
 
7

--------------------------------------------------------------------------------

 
 
8.             Non-Disclosure of Confidential Information.  Executive
acknowledges and agrees that, during the Term, Executive may have access to and
become familiar with various trade secrets and other confidential or proprietary
information of the Company or any of its affiliates including, but not limited
to, the Company’s existing and contemplated services and products,
documentation, technical data, contracts, business and financial methods,
practices and plans, costs and pricing, lists of the Company’s customers,
prospective customers and contacts, suppliers, vendors, consultants and
employees, methods of obtaining customers, suppliers, vendors, consultants and
employees, financial and operational data of the Company’s present and
prospective customers, suppliers, vendors, consultants and employees, and the
particular business requirements of the Company’s present and prospective
customers, suppliers, vendors, consultants and employees, marketing and sales
literature, records, software, diagrams, source code, object code, product
development, trade secrets; and the Company’s techniques of doing business,
business strategies and standards (including all non-public information of the
Company, collectively, the “Confidential Information”).  Executive expressly
agrees not to disclose any Confidential Information, directly or indirectly, nor
use Confidential Information in any way, either during the Term and
thereafter.  Specifically, during the Term and thereafter, Executive (i) will
maintain the Confidential Information in strict confidence; (ii) will not
disclose any Confidential Information to any person or other entity; (iii) will
not use any Confidential Information to the detriment of the Company or any of
its affiliates; (iv) will not authorize or permit such use or disclosure; and
(v) will comply with the policies and procedures of the Company regarding use
and disclosure of Confidential Information.  All files, papers, records,
documents, drawings, specifications, equipment and similar items relating to the
business of the Company and Confidential Information, whether prepared by
Executive or otherwise coming into Executive’s possession, will at all times
remain the exclusive property of the Company and such items and all copies
thereof will be returned to the Company at the Company’s request or upon the
expiration or termination of Executive’s employment.  In connection with
Executive’s termination of employment with the Company, Executive will
reasonably cooperate with the Company in completing and signing a termination
statement or affidavit in the form reasonably proscribed by the Company, which
will contain Executive’s certification that Executive has no tangible
Confidential Information in Executive’s possession.
 
9.             Restrictive Covenants.  In the course of the employment of
Executive hereunder, and because of the nature of Executive’s responsibilities,
Executive will acquire valuable and confidential information and trade secrets
with regard to the Company’s and its affiliates’ business operations, including,
but not limited to, the Confidential Information.  In addition, Executive may
develop on behalf of the Company, a personal acquaintance with some of the
Company’s and its affiliates’ customers and prospective customers.  As a
consequence, Executive will occupy a position of trust and confidence with
respect to the Company’s and its affiliates’ affairs and its services.  In view
of the foregoing, and in consideration of the remuneration paid and to be paid
to Executive under this Agreement, Executive agrees that it is reasonable and
necessary for the protection of the goodwill and Business of the Company and its
affiliates that Executive make the restrictive covenants contained in this
Agreement regarding the conduct of Executive during and after the employment
relationship with the Company, and that the Company may suffer irreparable
injury if Executive engages in conduct prohibited thereby. Executive agrees that
the Company would suffer irreparable harm if Executive were to breach, or
threaten to breach, Section 9 of this Agreement and that the Company would by
reason of such breach, or threatened breach, be entitled to injunctive relief in
a court of appropriate jurisdiction, without the need to post any
bond.  Executive further consents and stipulates to the entry of such injunctive
relief in such a court prohibiting Executive from breaching this
Agreement.  This Section 9 shall not, however, diminish the right of the Company
to claim and recover damages and other appropriate relief in addition to
injunctive relief.  For purposes of such injunctive relief, Executive and the
Company irrevocably agree that any legal action or proceeding for injunctive or
other equitable relief shall be brought and determined exclusively in state and
federal courts located in Dallas, Texas.  Executive and the Company irrevocably
submit with regard to any such action or proceeding for themselves, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agree that they will not bring any action relating to this Agreement in any
court other than the aforesaid courts.  Each of the parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it/she is not personally subject to the jurisdiction of the
above-named courts for any reason, and (b) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts In consideration of Executive’s
employment hereunder, and other good and valuable consideration, the receipt of
which is hereby acknowledged, Executive agrees as follows:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)           Non-Competition.  Subject to the next sentence of this Section
9(a), during the period commencing on the Effective Date and ending on the date
that is twelve (12) months following the end of the Term (such period, which
will be extended by the amount of time during which Executive is in violation of
any provision of this Section 9, the “Restricted Period”), Executive will not,
in the United States (the “Territory”), engage in, manage, operate, finance,
control or participate in the ownership, management or financing or control of,
become employed by, or become affiliated or associated with, directly or
indirectly, whether as an officer, director, shareholder, owner, co-owner,
affiliate, partner, agent, representative, consultant, independent contractor or
advisor, or otherwise render services or advice to, guarantee any obligation of,
or acquire or hold (of record, beneficially or otherwise) any direct or indirect
interest in a business that sells or provides products or services that are the
same as or substantially similar to or otherwise competitive with the products
or specialized services (provided that such “specialized services” shall not
include those services which would unreasonably restrict Executive from
utilizing Executive’s education and expertise in future employment, as long as
such employment and specialized services are not competitive with the Company or
any of its subsidiaries) sold or provided or that Executive has actual or
constructive knowledge are planned to be sold or provided by the Company or its
subsidiaries in the Business at any time while Executive is an employee or
director of the Company (a “Competitor”); provided, however, that Executive may
own, as a passive investment, shares of capital stock of any Competitor if (A)
such shares are listed on a national securities exchange or traded on a national
market system in the United States, (B) Executive, together with any of
Executive’s affiliates and Executive’s immediate family members (which shall
mean Executive’s wife and direct lineal descendants, but shall not include any
other blood relative), owns beneficially (directly or indirectly) less than five
percent (5%) of the total number of shares of such entity’s issued and
outstanding capital stock, and (C) neither Executive nor any of Executive’s
affiliates is otherwise associated directly or indirectly with such Competitor
or any of its affiliates.
 
(b)           Non-Solicitation.  During the Restricted Period, Executive will
not, either on Executive’s own behalf or on behalf of any third party (except
the Company), directly or indirectly:
 
(i)           (A) seek to induce or otherwise cause any person or entity that is
a then-current customer of the Company, or has been a customer of the Company or
one of its affiliates within the then-preceding twenty-four (24) months (a
“Customer”), or any prospective customer to which the Company or one of its
affiliates has made a proposal at that time or has taken actions or made efforts
of which Executive is aware related to making a proposal at that time (1) to
cease being a customer of or to not become a customer of the Company or one of
its affiliates, or (2) to divert any business of such Customer from the Company
or one of its affiliates, or otherwise, to discontinue or alter in a manner
adverse to the Company or one of its affiliates, such business relationship, or
(B) in any manner that is in competition with the Business of the Company or one
of its affiliates solicit for business, provide services to, do business with or
become employed or retained by, any Customer or potential customer solicited the
Company or one of its affiliates;
 
(ii)         hire, solicit or encourage to leave the employment or service of
the Company or one of its affiliates, any officer or employee of the Company or
one of its affiliates, or hire or participate (with another third party) in the
process of hiring any person or entity who is then, or who within the preceding
twenty-four (24) months was an employee of the Company or one of its affiliates,
or provide names or other information about the Company’s or its affiliates’
employees to any person or entity under circumstances which could lead to the
use of that information for purposes of recruiting or hiring; or
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)         except as an employee of a Customer as permitted herein, otherwise
interfere with, disrupt, or attempt to interfere with or disrupt, the
relationship between the Company or one of its affiliates and any of their
respective Customers, suppliers, consultants or employees.
 
(c)           Acknowledgment.  The parties agree that the restrictions placed
upon Executive are reasonable and necessary to protect the Company’s legitimate
interests.  Executive acknowledges that, based upon the advice of legal counsel
and Executive’s own education, experience and training, (i) these provisions
will not prevent Executive from earning a livelihood and supporting Executive
and Executive’s family during the Restricted Period, (ii) the Company conducts
Business in the Territory, (iii) the Company competes with other businesses that
are or could be located in any part of the Territory, (iv) prior to the closing
of the transactions contemplated in the Purchase Agreement, the Company (and the
Executive on behalf of the Company) did Business in and marketed products and
services throughout the Territory, (v) the restrictions contained in this
Agreement are reasonable and necessary for the protection of the business and
goodwill of the Company, (vi) the foregoing restrictions on competition are fair
and reasonable in type of prohibited activity, geographic area covered, scope
and duration, (vii) the consideration provided by the Company under this
Agreement is not illusory, and (viii) such provisions do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of the Company.  In consideration of the foregoing, and in light of Executive’s
education, skills, and abilities, Executive agrees that Executive will not
assert that, and it should not be considered that, any provision of this Section
9 are otherwise void, voidable or unenforceable, or should be voided or held
unenforceable.
 
(d)           Additional Time.  Executive agrees that the period during which
the covenants contained in this Section 9 will be effective will be computed by
excluding from such computation any time during which Executive is in violation
of any provision of this Section 9.
 
(e)           Independent Agreement.  The covenants on the part of Executive in
this Agreement will be construed as an agreement independent of any other
agreement and independent of any other provision of this Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated upon this Agreement or otherwise, (other than the Company’s
willful and intentional failure to pay the Severance Amount, if payable
hereunder) will not constitute a defense to the enforcement by the Company of
such covenants.  Each of the covenants of this Agreement are given by Executive
as part of the consideration for this Agreement and as an inducement to the
Company to enter into this Agreement.
 
(f)            Subsequent Employment.  Executive hereby covenants and agrees to,
as promptly as possible following Executive’s acceptance of any subsequent
employment or consulting arrangement that Executive undertakes on behalf of
persons or entities other than the Company or any of its subsidiaries during the
Restricted Period, notify the Company in writing of any such arrangement,
provided, however, that failure to so provide such notice shall not result in
any claim for damages by Company hereunder unless any subsequent employment or
consulting arrangement that Executive undertakes is on behalf of a
Competitor.  Executive agrees that, during the Restricted Period, the Company
may notify any person or entity employing or otherwise retaining the services of
Executive or evidencing an intention of employing or retaining the services of
Executive of the existence and provisions of this Section 9.
 
10.           Reformation.  In furtherance and not in limitation of the
foregoing, should any duration, scope or geographical restriction on business
activities covered under any provision of this Agreement be found by any court
of competent jurisdiction to be less than fully enforceable due to its breadth
of restrictiveness or otherwise, Executive and the Company intend that such
court will enforce this Agreement to the full extent the court may find
permissible by construing such provisions to cover only that duration, extent or
activity which may be enforceable.  Executive will, at the Company’s request,
join the Company in requesting that such court take such action.  Executive and
the Company acknowledge the uncertainty of the law in this respect and intend
that this Agreement will be given the construction that renders its provisions
valid and enforceable to the maximum extent permitted by law.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Conflicts of Interests.  During the Term, without the prior
written approval of the Company, Executive will not knowingly engage in any
activity which is in conflict with the Company’s interests.  In furtherance of
this covenant, Executive agrees during the Term that: (a) Executive will notify
the Company of any conflicts of interest or excessive gifts or offers of gifts
or remuneration from customers, suppliers or others doing or seeking to do
business with the Company; (b) Executive will not receive remuneration from any
party doing business with or competing with the Company unless the prior written
consent of the Company is first obtained; and (c) Executive will promptly inform
the Company of any business opportunities that come to Executive’s attention
that relate to the existing or prospective business of the Company, and
Executive will not participate in any such opportunities on behalf of any person
or entity other than the Company; provided, however, that Executive may engage
in reasonable time addressing issues related to approved outside business
activities, Executive’s charitable efforts and managing Executive’s personal
investments to the extent that such investments and time do not conflict with
the Company’s interests.
 
12.           Unique Nature of Agreement.  Executive recognizes that the
services to be rendered by Executive are of a special, unique, unusual,
extraordinary, and intellectual character involving a high degree of skill and
having a peculiar value, the loss of which will cause Company immediate and
irreparable harm, which cannot be adequately compensated in damages.  In the
event of a breach or threatened breach by Executive of this Agreement, Executive
consents that the Company may be entitled to injunctive relief, both preliminary
and permanent, without bond or proof of specific damages, and Executive will not
raise the defense that the Company has an adequate remedy at law.  In addition,
the Company may be entitled to any other legal or equitable remedies as may be
available under law.  The remedies provided in this Agreement will be deemed
cumulative and the exercise of one will not preclude the exercise of any other
remedy at law or in equity for the same event or any other event.
 
13.           Miscellaneous.
 
(a)           Severability.  The covenants, provisions and sections of this
Agreement are severable, and in the event that any portion of this Agreement is
held to be unlawful or unenforceable, the same will not affect any other portion
of this Agreement, and the remaining terms and conditions or portions thereof
will remain in full force and effect. This Agreement will be construed in such
case as if such unlawful or unenforceable portion had never been contained in
this Agreement, in order to effectuate the intentions of the Company and
Executive in executing this Agreement.
 
(b)           No Waiver.  The failure of either the Company or Executive to
object to any conduct or violation of any of the covenants made by the other
under this Agreement will not be deemed a waiver of any rights or remedies. No
waiver of any right or remedy arising under this Agreement will be valid unless
set forth in an appropriate writing signed by both the Company and Executive.
 
(c)           Assignment.  This Agreement is binding upon the Company and
Executive and their respective heirs, personal representatives, successors and
assigns; provided that, the services to be rendered by Executive to the Company
under this Agreement are personal in nature and, therefore, Executive may not
assign or delegate Executive’s rights, duties or obligations under this
Agreement, and any attempt to do so will be null and void.  The Company may
assign its rights under this Agreement or delegate its duties and
responsibilities under this Agreement to any subsidiary of the Company or to any
entity acquiring all or substantially all of the assets of the Company or to any
other entity into which the Company may be liquidated, merged or
consolidated.  In furtherance of such right of assignment, Executive agrees to
acknowledge such assignment in writing.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Survival.  Provisions of this Agreement which by their nature are
intended to survive termination of Executive’s employment with the Company or
expiration of this Agreement will survive any such termination or expiration of
this Agreement, including Section 1, Section 6, Section 7, Section 8, Section 9,
Section 10, Section 12 and Section 13.
 
(e)           Governing Law.  This Agreement will be governed by and construed
in accordance with the internal laws of Delaware without giving effect to the
choice of laws principles thereof.
 
(f)           Arbitration.
 
(i)          Arbitrable Claims.  The Company and Executive mutually consent to
the resolution by final and binding arbitration of any and all disputes,
controversies or claims related in any way to Executive’s employment with the
Company, including, but not limited to, any dispute, controversy or claim of
alleged discrimination, harassment or retaliation (including, but not limited
to, claims based on race, sex, sexual preference, religion, national origin,
age, marital or family status, medical condition, handicap or disability) and
any claim arising out of or relating to this Agreement, or the breach thereof,
other than a breach under Sections 8 or 9, and any dispute as to the
arbitrability of a matter under this Section 13(f) (collectively, “Claims”);
provided, further, however, that nothing herein shall require arbitration of any
Claims which, by law, cannot be the subject of a compulsory arbitration
agreement or prohibit either party from taking actions necessary to perfect a
cause of action pursuant to applicable law.  The Company and Executive expressly
acknowledge that they waive the right to litigate Claims in a judicial forum
before a judge or jury.
 
(ii)         Procedures.  The arbitration will be administered in accordance
with the JAMS Employment Arbitration Rules and Procedures
(http://www.jamsadr.com/rules-employment-arbitration/) then in effect (“Rules”)
and conducted in Dallas, Texas.  With respect to any Claims, the
substantially-prevailing party in any such action shall be awarded his or its
reasonable counsel fees and costs.
 
(iii)        Responsibilities of Arbitrators; Award; Judgment.  The arbitrators
will act as the impartial decision makers of any Claims that come within the
scope of this Section 13(f).  The arbitrators will have the powers and
authorities provided by the Rules.  The arbitrators will have the authority to
issue a summary disposition if there are no material factual issues in dispute
requiring a hearing and the Company or Executive is clearly entitled to an award
in its or his favor.  The arbitrators will not have the power or authority to
add to, detract from or modify any provision of this Agreement, or any related
agreements or plans.  The arbitrators, in rendering an award in any arbitration
conducted pursuant to this provision, shall issue a reasoned award stating the
findings of fact and conclusions of law on which it is based, and the
arbitrators shall be required to follow the laws of the State of Delaware.  The
award shall be final and binding upon the parties and shall be the sole and
exclusive remedy between the parties regarding any claims, counterclaims, issues
or accountings presented to the arbitrators.  Judgment upon the award may be
entered and enforced in any court having jurisdiction.  Any judgment on or
enforcement of any award, including an award providing for interim or permanent
injunctive relief, rendered by the arbitration panel may be entered, enforced or
appealed from in any court having jurisdiction thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           Disputes or Controversies.  Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to arbitration or any court, the preservation of the secrecy of
Confidential Information may be jeopardized.  Therefore, if the dispute or
controversy involves significant trade secrets of the Company or its
subsidiaries, then, at the Company’s reasonable request, all pleadings,
documents, testimony, and records relating to any such adjudication will be
maintained in secrecy and will be available for inspection by the Company,
Executive and their respective attorneys, experts and other agents, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.
 
(h)           No Oral Modifications.  No alterations, amendments, changes or
additions to this Agreement will be binding upon either the Company or Executive
unless reduced to writing and signed by both the Company and Executive.
 
(i)            Notices.  All notices under this Agreement will be sent and
deemed duly given when posted in the United States first-class mail, postage
prepaid to the addresses set forth on the signature page of this
Agreement.  These addresses may be changed from time to time by written notice
to the appropriate party.
 
(j)            Entire Agreement.  This Agreement, including the Exhibits
attached hereto, constitutes the entire understanding between the Company and
Executive, and supersedes as of the Effective Date all prior oral or written
communications, proposals, representations, warranties, covenants,
understandings or agreements between the Company and Executive, relating to the
subject matter of this Agreement, including the Prior Agreements.  By entering
into this Agreement, Executive certifies and acknowledges that Executive has
carefully read all of the provisions of this Agreement, and that Executive
voluntarily and knowingly enters into said Agreement.
 
(k)           NO JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
(l)            Advice of Counsel and Construction.  The parties acknowledge that
all parties to this Agreement have been represented by counsel, or had the
opportunity to be represented by counsel of their choice.  Accordingly, the rule
of construction of contract language against the drafting party is hereby waived
by all parties.  Additionally, neither the drafting history nor the negotiating
history of this Agreement may be used or referred to in connection with the
construction or interpretation of this Agreement.
 
(m)           Indemnification.  The Company shall indemnify Executive with
respect to activities in connection with Executive’s employment hereunder to the
fullest extent provided in the Company’s bylaws and as provided under state
law.  Executive shall also receive the same indemnification as any other
director.
 
 
13

--------------------------------------------------------------------------------

 
 
(n)           Section 409A.  Each payment under this Agreement, including each
payment in a series of installment payments, is intended to be a separate
payment for purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i)
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, the
regulations and other binding guidance promulgated thereunder (“Section 409A”),
including, but not limited to, by compliance with the short-term deferral
exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary
separation pay exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii),
or (ii) in compliance with Section 409A, including, but not limited to, being
paid pursuant to a fixed schedule or specified date pursuant to Treas. Reg. §
1.409A-3(a) and the provisions of this Agreement will be administered,
interpreted and construed accordingly.  If, nonetheless, this Agreement either
fails to satisfy the requirements of Section 409A or is not exempt from the
application of Section 409A, then the parties hereby agree to amend or to
clarify this Agreement in a timely manner so that this Agreement either
satisfies the requirements of Section 409A or is exempt from the application of
Section 409A, provided, however, that no such amendment or clarification shall
reduce the economic benefit that Executive was to derive from this Agreement
prior to such amendment or clarification.
 
(o)           Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that are designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
shall not be paid, or, in the case of installments, shall not commence payment,
until the later of: (i) the thirtieth (30th) day following Executive’s
Separation from Service; or (ii) if the Executive is a “specified employee”,
then no payment or benefit that is payable on account of the Executive’s
“separation from service” shall be made before the date that is six months after
the Executive’s “separation from service” (or, if earlier, the date of the
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule and the
remaining payments shall be made as provided in this Agreement.  Unless
otherwise required to comply with Section 409A, a payment or benefit shall not
be deferred if:
 
(x) it is not made on account of the Executive’s “separation from service”,
 
(y) it is required to be paid no later than within 2 ½  months after the end of
the taxable year of the Executive in which the payment or benefit is no longer
subject to a “substantial risk of forfeiture”, as that term is defined for
purposes of Section 409A, or
 
(z) the payment satisfies the following requirements: (A) it is being paid or
provided due to the Company’s termination of the Executive’s employment without
Cause or the Executive’s termination of employment pursuant to a Constructive
Termination, (B) it does not exceed two times the lesser of (1) the Executive’s
annualized compensation from the Company for the calendar year prior to the
calendar year in which the termination of the Executive’s employment occurs, and
(2) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Executive’s
employment terminates, and (C) the payment is required under this Agreement to
be paid no later than the last day of the second calendar year following the
calendar year in which the Executive incurs a “separation from service”.
 
For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
 
(p)           Counterparts; Electronic Signature.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.  Further,
this Agreement may be executed by transfer of an originally signed document by
facsimile, e-mail or other electronic means, any of which will be as fully
binding as an original document.
 
(Signatures on following page.)
 
 
14

--------------------------------------------------------------------------------

 
 
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING TO THE EXTENT EXECUTIVE
DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL
OF THE PROVISIONS IN THE AGREEMENT.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year above written.
 
COMPANY:
 
SCG FINANCIAL MERGER I CORP.
 
/s/ Gregory H. Sachs 
       
By: Gregory H. Sachs
   
 
 
Title: Executive Chairman
       

 
 

Address:     Copy to:     SCG Financial Acquisition Corp.  Greenberg Traurig,
LLP Attention:  Gregory H. Sachs Attention: Ameer Ahmad 615 N. Wabash Ave.  77
West Wacker Drive, Suite 3100 Chicago, IL 60611   Chicago, IL 60601
Email:  gsachs@sachscapitalgroup.com   Facsimile: (312) 456-8435   Email:
ahmada@gtlaw.com

 
 
 
EXECUTIVE:
 
/s/ Garry K. McGuire
       
Garry K. McGuire
   
 
 

 
 

Address:     Copy to:      
Mandell Law Group, PC
 
Attention:  Douglas D. Mandell
Email:  garry.mcguire@rmgnetworks.com Three Embarcadero Center, Sixth Fl.  
San Francisco, CA 94111
 
Facsimile:  (415) 723-7170
 
Email:  dmandell@mlawgroup.com

 
 

 
Signature Page to Executive Employment Agreement